Title: From Thomas Jefferson to George Jefferson, 14 August 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir
Monticello Aug. 14. 1801.
On the day of your departure we recieved the packages of our groceries, towit from 1. to 7. and from 9. to 12. No. 8. is wanting being a barrel containing 15. loaves of sugar & 60. ℔ of coffee. the receipt given by the boatman expresses only 11. packages, which he delivered. I presume therefore the other one is still with you or has been delivered to some other boatman. it may be forwarded either by water or waggon as first occurs. or perhaps better by water with the other things you have to send. accept assurances of my sincere friendship.
Th: Jefferson
